EXHIBIT 10.6

EMPLOYEE MATTERS AGREEMENT

BETWEEN

HALLIBURTON COMPANY

and

KBR, INC.

Dated November 20, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   3

ARTICLE II GENERAL PRINCIPLES

   7

SECTION 2.1

   KBR Plans    7

SECTION 2.2

   Halliburton Plans    7

ARTICLE III DEFINED BENEFIT AND DEFINED CONTRIBUTION PLANS

   9

SECTION 3.1

   Halliburton’s Obligations for Domestic Plans    9

SECTION 3.2

   Pension Indemnification    10

ARTICLE IV HEALTH AND WELFARE PLANS; OTHER BENEFITS

   10

SECTION 4.1

   Participation in and General Administration of Welfare Plans    10

SECTION 4.2

   Retiree Medical    10

SECTION 4.3

   Vacation    10

SECTION 4.4

   COBRA and HIPAA    11

SECTION 4.5

   Leave of Absence and FMLA    11

SECTION 4.6

   Workers’ Compensation    11

SECTION 4.7

   Perquisites    11

ARTICLE V EQUITY AND OTHER COMPENSATION

   11

SECTION 5.1

   Executive and Non-Qualified Plans    11

SECTION 5.2

   1993 Stock and Incentive Plan    12

SECTION 5.3

   Employee Stock Purchase Plans    13

SECTION 5.4

   Management Performance Pay Plan and Annual Performance Pay Plan    13

SECTION 5.5

   Deduction under Section 83(h) of the Code    13

ARTICLE VI SEVERANCE AND STATUTORY SEPARATION LIABILITIES

   14

SECTION 6.1

   Severance and Statutory Separation Liabilities    14

ARTICLE VII INDEMNIFICATION

   14

SECTION 7.1

   Indemnification by Halliburton    14

SECTION 7.2

   Indemnification by KBR    15

ARTICLE VIII CERTAIN TRANSITION MATTERS

   15

SECTION 8.1

   Transition Services Agreement    15

SECTION 8.2

   Requests for IRS and DOL Opinions    15

SECTION 8.3

   Consent of Third Parties    15

SECTION 8.4

   Tax Cooperation    15

SECTION 8.5

   Plan Returns    16

SECTION 8.6

   Plan and Trust Separation    16

ARTICLE IX EMPLOYMENT-RELATED MATTERS

   16

SECTION 9.1

   Terms of KBR Employment    16

 

-i-



--------------------------------------------------------------------------------

SECTION 9.2

   Non-Termination of Employment; No Third-Party Beneficiaries    16

ARTICLE X GENERAL PROVISIONS

   17

SECTION 10.1

   Effect if IPO does not Occur    17

SECTION 10.2

   Limitation of Liability    17

SECTION 10.3

   Relationship of Parties    17

SECTION 10.4

   Incorporation of Separation Agreement Provisions    17

SECTION 10.5

   Governing Law    18

SECTION 10.6

   Severability    18

SECTION 10.7

   Amendment    18

SECTION 10.8

   Assignment    18

SECTION 10.9

   No Strict Construction; Cooperation of the Parties    18

SECTION 10.10

   Termination    19

SECTION 10.11

   Conflict    19

SECTION 10.12

   Counterparts    19

 

-ii-



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is entered into as of the
20th day of November, 2006 by and between Halliburton Company, a Delaware
corporation (“Halliburton”), and KBR, Inc., a Delaware corporation (“KBR”).

WHEREAS, the Board of Directors of Halliburton has determined that it is in the
best interests of Halliburton and its shareholders to make an initial public
offering (“IPO”) of shares of KBR common stock, par value $0.001 per share;

WHEREAS, in order to effectuate the foregoing, Halliburton and KBR have entered
into a Master Separation Agreement, dated as of the date hereof (the “Separation
Agreement”), which provides, among other things, subject to the terms and
conditions thereof, for the Separation, the IPO, and the execution and delivery
of certain other agreements, including this Agreement, in order to facilitate
and provide for the foregoing; and

WHEREAS, in order to ensure an orderly transition under the Separation Agreement
it will be necessary for Halliburton and KBR to allocate between them assets,
liabilities and responsibilities with respect to certain employee compensation,
benefit plans and programs, and certain employment matters.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties, intending to be legally bound, agree
as follows:

ARTICLE I

DEFINITIONS

Wherever used in this Agreement, the following terms shall have the meanings
indicated below, unless a different meaning is plainly required by the context.
The singular shall include the plural, unless the context indicates otherwise.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in the Separation Agreement. Headings of sections are used for
convenience of reference only, and in case of conflict, the text of this
Agreement, rather than such headings, shall control:

“Agreement” means this Employee Matters Agreement and all amendments made hereto
from time to time.

“Benefit Liabilities” means all claims, causes of action, demands, liabilities,
debts or damages (known or unknown) related to (i) any Plans, (ii) any
arrangements or services that are the subject of this Agreement, and (iii) all
employment matters, including but not limited to claims arising under foreign
law and federal, state or local statute, claims in connection with workers’
compensation or “whistle blower” statutes and/or contract, tort, defamation,
slander, wrongful termination or any other state or federal regulatory,
statutory or common law or local ordinance.

“Board(s)” means the Board of Directors of Halliburton and/or the Board of
Directors of KBR, as the context indicates.

 

-3-



--------------------------------------------------------------------------------

“Canadian Plans” means the Halliburton Group Canada Inc. Profit Sharing Pension
Plan, the Halliburton Group Canada Inc. Retirement Income Plan, the Halliburton
Group Canada Inc. Registered Retirement Savings Plan, the Halliburton Group
Canada Inc. Non-registered Retirement Savings Plan and any other plans intended
to provide retirement benefits maintained in Canada by Halliburton or any of its
Subsidiaries for the benefit of Halliburton Employees and in which any KBR
Employee participates as of the IPO Closing Date.

“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time, and as codified in Section 4980B of the Code and
ERISA Sections 601 through 608.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Deconsolidation Date” shall have the meaning set forth in the Tax Sharing
Agreement.

“DOL” means the United States Department of Labor.

“Energy Services Group” means Halliburton Energy Services, Inc., a Delaware
corporation, and its Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“FMLA” means the Family and Medical Leave Act of 1993, as amended from time to
time.

“Group” shall have the meaning set forth in the Separation Agreement.

“Halliburton” means Halliburton Company, a Delaware corporation. In all such
instances in which “Halliburton” is referred to in this Agreement, it shall also
be deemed to include a reference to each member of the Halliburton Group, unless
it specifically provides otherwise.

“Halliburton Business” shall have the meaning set forth in the Separation
Agreement.

“Halliburton Employee” means any individual who is employed in the Halliburton
Business during the relevant time period.

“Halliburton Group” shall have the meaning set forth in the Separation
Agreement.

“Halliburton Non-Qualified Plans” means the Halliburton Elective Deferral Plan,
the Halliburton Company Supplemental Executive Retirement Plan, the Halliburton
Company Benefit Restoration Plan, the Dresser Industries Inc. Deferred
Compensation Plan, the ERISA Excess Benefit Plan for Dresser Industries Inc.,
the ERISA Compensation Limit Benefit Plan for

 

-4-



--------------------------------------------------------------------------------

Dresser Industries Inc., and any other plan, other than the Halliburton
Qualified Plans, maintained by Halliburton or any of its Subsidiaries for the
purpose of providing retirement benefits to any Halliburton Employee and in
which any KBR Employee participates as of the IPO Closing Date.

“Halliburton Qualified Plans” means the Halliburton Retirement & Savings Plan,
the Halliburton Savings Plan, the Halliburton Retirement Plan, the Pension Plan
for United Steelworkers Local 6312 Guiberson, the Pension Plan for Participants
of Certain Consolidated Discontinued Operations, the Pension Plan for Inactive
Participants, the Petroleum and Minerals Operations Retirement Plan, the
Retirement Plan for the USWA AFL-CIO on Behalf of the Local 6580, the Pension
Plan for Hourly Employees of Axelson Operations, the Bariod Union Retirement
Program, and any other plan intended to qualify under Section 401(a) of the Code
maintained by Halliburton or any of its Subsidiaries for the benefit of
Halliburton Employees and in which any KBR Employee participates as of the IPO
Closing Date.

“IPO” has the meaning set forth in the Recitals hereof, as the same is further
described in the Separation Agreement.

“IPO Closing Date” means the first date on which the proceeds of any sale of KBR
Common Stock to the underwriters in the IPO are received.

“IRS” means the United States Internal Revenue Service.

“KBR” means KBR, Inc., a Delaware corporation. In all such instances in which
KBR is referred to in this Agreement, it shall also be deemed to include a
reference to each member of the KBR Group, unless it specifically provides
otherwise; KBR shall be solely responsible to Halliburton for ensuring that each
member of the KBR Group complies with the applicable terms of this Agreement.

“KBR Business” shall have the meaning set forth in the Separation Agreement.

“KBR Common Stock” shall have the meaning set forth in the Separation Agreement.

“KBR Employee” means any individual who is employed in the KBR Business during
the relevant time period.

“KBR Group” shall have the meaning set forth in the Separation Agreement.

“KBR Pension Plans” means the Brown & Root, Inc. Employees’ Retirement and
Savings Plan, the Brown & Root, Inc. Hourly Employees’ Pension Plan, the Brown &
Root, Inc. Hourly Employees’ 401(k) Plan, the Halliburton NUS Corporation
Employees’ Profit Sharing Plan, the Kellogg Brown & Root, Inc. Retirement and
Savings Plan, the Halliburton NUS Corporation Employees’ Pension Plan, the
Kellogg Brown & Root UK Limited Pension Plan, the MW Kellogg Limited Pension
Scheme, the Devonport Dockyard Pension Scheme, and any other plan maintained by
KBR or any of its Subsidiaries for the purpose of providing retirement benefits
to any KBR Employee.

 

-5-



--------------------------------------------------------------------------------

“Participating Company” means: (a) Halliburton; (b) any Person (other than an
individual) that Halliburton has approved for participation in, has accepted
participation in, or which is participating in, a Plan sponsored by Halliburton;
or (c) any Person (other than an individual) that, by the terms of such a Plan,
participates in such a Plan sponsored by Halliburton or any employees of which,
by the terms of such a Plan, participate in a Plan.

“Pension Schemes” means the Kellogg Brown & Root (UK) Ltd Pension Plan, the M.W.
Kellogg Limited Pension Plan and the Devonport Royal Dockyard Pension Scheme.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

“Plan” depending on the context, may mean any plan, policy, program, payroll
practice, arrangement, contract, annuity contract, trust, insurance policy, or
any agreement or funding vehicle providing compensation or benefits to
employees, dependents of employees or former employees or non-employee and
employee directors of Halliburton, KBR or any member of the Halliburton Group or
the KBR Group. “Plan,” when immediately preceded by “Halliburton,” means a Plan
sponsored by Halliburton or a member of the Halliburton Group. When immediately
preceded by “KBR,” “Plan” means a Plan sponsored by KBR or a member of the KBR
Group.

“QDRO” means a domestic relations order which qualifies under Section 414(p) of
the Code and ERISA Section 206(d) and which creates or recognizes an alternate
payee’s right to, or assigns to an alternate payee, all or a portion of the
benefits payable to a participant under a plan qualified under Section 401(a) of
the Code.

“SEC” means the United States Securities and Exchange Commission.

“Separation” shall have the meaning set forth in the Separation Agreement.

“Separation Agreement” means the Master Separation Agreement between Halliburton
Company and KBR, Inc.

“Subsidiary” shall have the meaning set forth in the Separation Agreement.

“Tax Sharing Agreement” shall have the meaning set forth in the Separation
Agreement.

“Transferred Halliburton Employee” means any individual who was previously
employed in the KBR Business and then was transferred to work in the Halliburton
Business on or prior to the IPO Closing Date and remained employed in the
Halliburton Business as of the IPO Closing Date or did not return to work in the
KBR Business prior to the IPO Closing Date.

“Transferred KBR Employee” means any individual who was previously employed in
the Halliburton Business and then was transferred to work in the KBR Business on
or prior to the IPO Closing Date and remained employed in the KBR Business as of
the IPO Closing Date or did not return to work in the Halliburton Business prior
to the IPO Closing Date.

 

-6-



--------------------------------------------------------------------------------

“Transition Services Agreement” means the Transition Services Agreement, which
is attached as an exhibit to the Separation Agreement.

ARTICLE II

GENERAL PRINCIPLES

SECTION 2.1 KBR Plans.

(a) Non-Duplication of Benefits. Halliburton and KBR shall mutually agree, if
necessary, on methods and procedures, including amending the respective Plan
documents, to prevent employees of the KBR Group from receiving duplicate
benefits from the Halliburton Plans and the KBR Plans.

(b) Service Credit. Except as specified otherwise in this Agreement or as
required by applicable law, with respect to KBR Employees, each KBR Plan in
existence on the IPO Closing Date shall provide that all service with the
Halliburton Group as of the IPO Closing Date shall receive full recognition and
credit and be taken into account under such KBR Plan to the same extent as if
such service occurred with the KBR Group, except to the extent that duplication
of benefits would result. The service crediting provisions shall be subject to
any respectively applicable “service bridging,” “break in service,” “employment
date” or “eligibility date” rules under the KBR Plans.

(c) Beneficiary Designations. Subject to Section 8.3 of this Agreement, all
beneficiary designations made by the KBR Employees for the Halliburton Plans
shall be transferred to and be in full force and effect under the corresponding
KBR Plans until such time, if ever, that any such beneficiary designation is
replaced or revoked by the KBR Employee who made the beneficiary designation. If
no such beneficiary designations are on file, the terms of the applicable KBR
Plan shall control.

(d) KBR Under No Obligation to Maintain Plans. Except as specified otherwise in
this Agreement, nothing in this Agreement shall preclude KBR, at any time, from
amending, merging, modifying, terminating, eliminating, reducing, or otherwise
altering in any respect any KBR Plan, any benefit under any KBR Plan or any
trust, insurance policy or funding vehicle related to any KBR Plan (to the
extent permitted by law) in accordance with the applicable governing plan
documents.

(e) Halliburton Participation in KBR Plans. Unless the prior written consent of
KBR is obtained, Halliburton Employees shall not participate in any KBR Plans.

SECTION 2.2 Halliburton Plans.

(a) KBR’s Participation in Halliburton Plans. After the IPO Closing Date, KBR
shall continue to be a Participating Company in the Halliburton Company 2002
Employee Stock Purchase Plan, the Halliburton Company 2002 Non-Qualified Stock
Purchase Plan, the Halliburton Company UK Employee Share Purchase Plan, the
Halliburton Elective Deferral Plan, the Halliburton Company Supplemental
Executive

 

-7-



--------------------------------------------------------------------------------

Retirement Plan, the Halliburton Company Benefit Restoration Plan, the
Halliburton Group Canada Inc. Retirement Income Plan, the Halliburton Group
Canada Inc. Registered Retirement Savings Plan and the Halliburton Group Canada
Inc. Non-registered Retirement Savings Plan for the period of time specified in
this Agreement, subject to the terms and conditions provided in said Plans and
in Articles V and VIII of this Agreement. Except as otherwise provided in this
Section 2.2(a) or unless the prior written consent of Halliburton is obtained,
KBR shall not participate in any Halliburton Plans. To the extent contemplated
by this Agreement, Halliburton may also provide benefits to KBR Employees under
the terms of the Halliburton Company 1993 Stock and Incentive Plan, the Dresser
Industries Inc. Deferred Compensation Plan, the ERISA Excess Benefit Plan for
Dresser Industries Inc., the ERISA Compensation Limit Benefit Plan for Dresser
Industries Inc., the Halliburton Group Canada Inc. Profit Sharing Pension Plan,
the Halliburton Management Performance Pay Plan and the Halliburton Annual
Performance Pay Plan. As of the Deconsolidation Date, unless the prior written
consent of Halliburton is obtained, KBR shall not participate in any Halliburton
Plans.

(b) Halliburton’s General Obligations as Plan Sponsor. Halliburton shall
continue to administer, or cause to be administered, in accordance with their
terms and applicable law, the Halliburton Plans specifically identified in
Section 2.2(a), and shall have the sole and absolute discretion and authority to
interpret said Halliburton Plans, as set forth therein, subject to the specific
arrangements provided in this Agreement.

(c) KBR’s General Obligations as Participating Company. With respect to any
Halliburton Plan or program that provides benefits to a KBR Employee, KBR will
cooperate with Halliburton on a timely basis with respect to such Plans or
programs, and KBR shall comply with the terms as set forth in such Plans or any
procedures adopted pursuant thereto, including (without limitation):
(i) assisting in the administration of claims, to the extent requested by the
claims administrator of said Halliburton Plan; (ii) cooperating fully with
Halliburton Plan auditors; (iii) the provision of payroll processing support;
(iv) the qualification and administration of QDROs; (v) preserving the
confidentiality of all financial arrangements Halliburton has or may have with
any entity or individual with whom Halliburton has entered into an agreement
relating to said Halliburton Plan; and (vi) preserving the confidentiality of
participant information to the extent not specified otherwise in this Agreement.
In addition, KBR shall provide, or cause to be provided, all participant
information that is necessary or appropriate for the efficient and accurate
administration of each Halliburton Plan or program that provides benefits to a
KBR Employee during the respective period applicable to such Plan. Halliburton
and its respective authorized agents shall, subject to applicable laws of
confidentiality and data protection, be given reasonable and timely access to,
and may make copies of, all information relating to the subjects of this
Agreement in the custody of the other party or its agents, to the extent
necessary or appropriate for the administration of said Plans or programs.

(d) Reporting and Disclosing Communications to Participants. While KBR is a
Participating Company in the Halliburton Plans, Halliburton shall take, or cause
to be taken, all actions necessary or appropriate to facilitate the distribution
of all Halliburton Plan-related communications and materials to participating
KBR Employees and their

 

-8-



--------------------------------------------------------------------------------

beneficiaries, including (without limitation) notices and enrollment material
for the Halliburton Plan. KBR shall provide all information needed by
Halliburton to facilitate such Halliburton Plan-related communications. KBR
shall take, or cause to be taken, all actions necessary or appropriate to
facilitate the distribution of all KBR Plan-related communications and materials
to participating KBR Employees and their beneficiaries.

(e) Halliburton Under No Obligation to Maintain Plans. Except as specified
otherwise in this Agreement, nothing in this Agreement shall preclude
Halliburton, at any time, from amending, merging, modifying, terminating,
eliminating, reducing, or otherwise altering in any respect any Halliburton
Plan, any benefit under any Halliburton Plan or any trust, insurance policy or
funding vehicle related to any Halliburton Plan (to the extent permitted by law)
in accordance with the applicable governing plan documents.

ARTICLE III

DEFINED BENEFIT AND DEFINED CONTRIBUTION PLANS

SECTION 3.1 Halliburton’s Obligations for Domestic Plans.

(a) Generally. Halliburton hereby affirmatively covenants that, to the extent
permitted by law, the Halliburton Qualified Plans shall provide that, effective
as of the date on which KBR is no longer a member of the “controlled group” of
corporations of Halliburton (as defined in Section 414(b) of the Code), a
participant in said Plans who is employed in the KBR Business shall be deemed to
have terminated his or her employment under said Plans and, if otherwise
eligible under said Plans, shall be eligible to receive a distribution of
benefits in accordance with the terms and conditions of said Plans. In addition,
Halliburton hereby affirmatively covenants that the Halliburton Qualified Plans
shall provide that, effective as of the date on which KBR is no longer a member
of the “controlled group” of corporations of Halliburton (as defined in
Section 414(b) of the Code), affected employees who participate in the
Halliburton Qualified Plans shall be entitled to defer the receipt of their
accrued benefits under said Plans, to roll over their accrued benefit amount
under said Plans to another eligible retirement plan, or to receive a
distribution under said Plans, all subject to the terms and conditions of said
Plans and to any taxation and early withdrawal penalties.

(b) Transfer of Sponsorship. The parties acknowledge that Halliburton is
designated as the sponsor with respect to the Halliburton NUS Corporation
Employees’ Profit Sharing Plan (the “NUS Profit Sharing Plan”) and the
Halliburton NUS Corporation Employees’ Pension Plan (the “NUS Pension Plan”),
which plans provide benefits solely to KBR employees. On or before the
Deconsolidation Date, Halliburton and KBR hereby agree to transfer the
sponsorship of the NUS Profit Sharing Plan, the NUS Pension Plan and any other
KBR Pension Plan (as applicable) from Halliburton to KBR. Furthermore, from and
after the Deconsolidation Date, KBR shall have the sole obligation to provide to
KBR Employees any benefits to which such employees are entitled under the NUS
Profit Sharing Plan and the NUS Pension Plan, and Halliburton shall be relieved
from all obligation or liability for the provision of such benefits to KBR
Employees; provided, however, that to the extent any such benefits are funded in
a trust

 

-9-



--------------------------------------------------------------------------------

maintained by Halliburton, such trust shall be divided between Halliburton and
KBR as contemplated in Section 8.6 hereof.

(c) Effect on KBR Employees. This Section 3.1 and a KBR Employee’s termination
for purposes of the Halliburton Qualified Plans shall have no effect on any KBR
Employee’s participation in the KBR Qualified Plans.

SECTION 3.2 Pension Indemnification. KBR agrees to indemnify Halliburton on a
continuing basis against any costs, expenses, penalties, fines or liabilities
incurred or suffered by Halliburton (A) in relation to any and all pension
liabilities of any member of the KBR Group, including, without limitation, KBR
Holdings Limited, Kellogg Brown and Root (UK) Limited, Devonport Management
Limited and MW Kellogg Ltd., and (B) in relation to the Pension Schemes,
including, but not limited to (i) any costs, expenses, penalties, fines, or
liabilities to contribute or to provide support which are levied, imposed or
incurred pursuant to Sections 38 to 58 of the Pensions Act 2004 as a consequence
of KBR or any person connected or associated with KBR participating in the
Pension Schemes and (ii) any debt which shall be owing or shall become due from
Halliburton in respect of KBR’s participation in the Pension Schemes as a result
of the operation of Section 75 or Section 75A of the Pensions Act 1995 or
otherwise. Notwithstanding the foregoing, the indemnity in this Section 3.2
shall not apply to any costs, expenses, penalties, fines or liabilities incurred
or suffered by Halliburton with respect to any Halliburton Employee.

ARTICLE IV

HEALTH AND WELFARE PLANS; OTHER BENEFITS

SECTION 4.1 Participation in and General Administration of Welfare Plans.
Effective as of the IPO Closing Date, Halliburton will provide, to the extent
applicable, welfare benefit plans to employees employed in the Halliburton
Business and KBR will provide, to the extent applicable, welfare plans to
employees employed in the KBR Business, and each shall be solely responsible for
the cost of providing such benefits. Each of Halliburton and KBR shall be
individually responsible for claims for benefits filed under their respective
welfare benefit plans.

SECTION 4.2 Retiree Medical. To the extent a KBR Employee is entitled to retiree
medical benefits under a plan or arrangement maintained by the Energy Services
Group, Halliburton shall cause the Energy Services Group to provide or continue
to provide such retiree medical benefits to such retirees; provided, however,
that the Energy Services Group shall have the sole and absolute discretion and
authority to interpret said plan or arrangement or amend or terminate said plan
or arrangement. Nothing in this Agreement shall obligate KBR to establish,
maintain or continue to sponsor a medical benefits plan for retired employees.
Halliburton or the appropriate member of the Halliburton Group shall be
responsible for the cost of providing the benefits under this Section 4.2.

SECTION 4.3 Vacation. Effective from and after the IPO Closing Date through the
Deconsolidation Date, Halliburton shall pay to any Halliburton Employee who
transfers employment to a member of the KBR Group a cash payment in satisfaction
of such employee’s accrued vacation pay in the Halliburton Company Vacation Pay
Plan, and KBR shall pay to any KBR Employee who transfers employment to a member
of the Halliburton Group a

 

-10-



--------------------------------------------------------------------------------

cash payment in satisfaction of such employee’s interest in the Kellogg Brown &
Root Hour Accumulation and Use Plan, each such payment to be paid as soon as
practicable but no later than 45 calendar days after such transfer of
employment. A Halliburton Employee’s service with the KBR Group prior to such
employee’s transfer of employment to Halliburton on or before the
Deconsolidation Date shall be considered for purposes of determining the amount
of vacation accruals to which such employee is entitled under the applicable
Halliburton policies or plans. A KBR Employee’s service with the Halliburton
Group prior to such employee’s transfer of employment on or before the
Deconsolidation Date to KBR shall be considered for purposes of determining the
amount of vacation accruals to which such employee is entitled under the
applicable KBR policies or plans.

SECTION 4.4 COBRA and HIPAA. Halliburton and KBR shall each be responsible,
respectively, for compliance with the health care continuation coverage
requirements of COBRA and the portability requirements under the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) with respect to
their respective health and welfare benefit plans.

SECTION 4.5 Leave of Absence and FMLA. KBR hereby acknowledges that KBR shall be
responsible for administering leaves of absence and complying with FMLA with
respect to KBR Employees. Halliburton shall have the right to conduct an audit
of KBR’s compliance with FMLA at any time prior to date on which KBR is no
longer a member of the “controlled group” of corporations of Halliburton (as
defined in Section 414(b) of the Code). KBR shall continue to make available in
connection with the audit all documents and other information that Halliburton
reasonably requires. Halliburton shall determine, in its sole discretion, the
performance standards, audit methodology, auditing policy and quality measures
and reporting requirements.

SECTION 4.6 Workers’ Compensation. KBR hereby acknowledges that KBR has been and
shall continue to be responsible for the administration, costs and funding of
workers’ compensation claims for KBR Employees prior to the IPO Closing Date,
and KBR hereby agrees to assume the administration, costs and funding of
workers’ compensation claims with respect to Transferred KBR Employees.

SECTION 4.7 Perquisites. From and after the IPO Closing Date, Halliburton shall
have no obligations to provide perquisites to KBR Employees, including, but not
limited to, employee physicals, financial counseling or country club or social
club memberships.

ARTICLE V

EQUITY AND OTHER COMPENSATION

SECTION 5.1 Executive and Non-Qualified Plans.

(a) Generally. As of the IPO Closing Date, a participant in any of the
Halliburton Non-Qualified Plans who is a KBR Employee will continue to
participate in said Halliburton Non-Qualified Plans; provided, however, that
either KBR or Halliburton may designate a date upon which such KBR Employees
cease participation in the Halliburton Non-Qualified Plans by written notice to
the other provided at least 30 days

 

-11-



--------------------------------------------------------------------------------

prior to the designated date of termination of participation. If not earlier
terminated, such KBR Employees’ participation in the Halliburton Non-Qualified
Plans shall terminate as of the Deconsolidation Date, except as otherwise
provided in this Agreement. Upon the Deconsolidation Date, the KBR Employees’
benefits under the Halliburton Non-Qualified Plans shall be governed by the
terms of said Plans.

(b) Division of Obligations. During the period beginning on the IPO Closing Date
and ending as of the Deconsolidation Date, KBR hereby covenants and agrees to
reimburse Halliburton for any expenses or accruals of benefits or interest under
the Halliburton Non-Qualified Plans with respect to KBR Employees participating
in the Halliburton Non-Qualified Plans, such reimbursement to be paid no later
than 30 calendar days after the receipt by KBR of a memorandum that shall set
forth in reasonable detail for the period covered: (i) the expenses incurred and
the benefits or interest accrued, (ii) the basis for the calculation of such
amounts, and (iii) such additional information as KBR may reasonably request at
least 30 days in advance of the memorandum. If any portion of the amount
attributable to benefit or interest accruals reimbursed by KBR is no longer
payable under the terms of the underlying Halliburton Non-Qualified Plan,
Halliburton shall refund to KBR the amount of such reimbursement. Effective as
of the Deconsolidation Date, KBR shall have the sole obligation to provide to
KBR Employees any benefits to which such employees are entitled under the
Halliburton Elective Deferral Plan, the Halliburton Company Supplemental
Executive Retirement Plan, the Halliburton Company Benefit Restoration Plan and
the ERISA Excess Benefit Plan for Dresser Industries Inc., and Halliburton shall
be relieved from all obligation or liability for the provision of such benefits
to KBR Employees; provided, however, that to the extent any assets associated
with the liabilities for these plans are held in a trust maintained by
Halliburton, such trust shall be divided between Halliburton and KBR as
contemplated in Section 8.6 hereof.

(c) The Dresser Industries Inc. Deferred Compensation Plan. The parties
acknowledge that certain active KBR Employees participate in the Dresser
Industries Inc. Deferred Compensation Plan. Effective as of the Deconsolidation
Date, KBR hereby agrees to assume all obligations and liabilities under the
Dresser Industries Inc. Deferred Compensation Plan related to the benefits of
the KBR Employees who are active as of the Deconsolidation Date. KBR hereby
agrees to create a nonqualified deferred compensation plan (the “Assumed Plan”)
to reflect such assumed obligations and liabilities. KBR hereby agrees to
indemnify Halliburton against any costs, expenses, penalties, fines or
liabilities incurred or suffered by Halliburton as a result of any actions KBR
may take or fail to take under the Assumed Plan.

SECTION 5.2 1993 Stock and Incentive Plan. Certain KBR Employees have been
granted options and/or restricted stock under the Halliburton Company 1993 Stock
and Incentive Plan and participate in the Performance Unit Program under said
Plan. No awards will be made under said Plan to KBR Employees after the
effective date of this Agreement. The parties agree that all Halliburton
Employees and KBR Employees participating in the 2004-2006 performance cycle
under the Performance Unit Program as of the IPO Closing Date shall be deemed to
have remained employed through the entire 2004-2006 performance cycle for the
purpose of determining earned reward amounts under the Performance Unit Program.
As of the

 

-12-



--------------------------------------------------------------------------------

date that KBR ceases to be a “Subsidiary” as defined in said Plan (the “Plan
Divestiture Date”), KBR Employees holding options and/or restricted stock
granted under said Plan, or participating in the Performance Unit Program under
said Plan, will be considered terminated from employment, and, except as
otherwise provided herein, such options, restricted stock or performance units
will be governed by the terms of the applicable award agreement and terms of
said Plan. With respect to options and restricted stock awards (with
restrictions that have not yet lapsed as of the Plan Divestiture Date) held by
KBR Employees under the 1993 Stock and Incentive Plan, such options and
restricted stock awards shall be converted upon the Plan Divestiture Date to
options and restricted stock awards covering KBR common stock with terms, and in
a manner, approved by the Compensation Committee of the Board of Halliburton and
consented to by the KBR Board (or its compensation committee, if one has been
established). Halliburton hereby contributes to the capital of KBR all of
Halliburton’s right, title and interest to all shares of restricted KBR stock
granted under said Plan that are hereafter forfeited to Halliburton under said
Plan following the Plan Divestiture Date.

SECTION 5.3 Employee Stock Purchase Plans. Effective as of January 1, 2007, KBR
Employees shall cease to be eligible to participate in the Halliburton Company
2002 Employee Stock Purchase Plan, the Halliburton Company 2002 Non-qualified
Stock Purchase Plan and the Halliburton Company UK Employee Share Purchase Plan.

SECTION 5.4 Management Performance Pay Plan and Annual Performance Pay Plan.
Prior to the IPO Closing Date, the Halliburton Management Performance Pay Plan
and the Halliburton Annual Performance Pay Plan each provide separate metrics
with respect to the Halliburton Business and the KBR Business for determining
the qualification for and amount of awards under said Plans. Effective after the
IPO Closing Date, if a Transferred KBR Employee is assigned new metrics with
respect to the KBR Business for determining the qualification for and amount of
awards under said Plans, said employee’s award under said Plans shall be
determined pro-rata with respect to Halliburton and KBR metrics based upon said
employee’s time of service for the Halliburton Group and the KBR Group. KBR
agrees to pay the full amount of any compensation payable to a KBR Employee with
respect to said Plans, and Halliburton agrees to reimburse KBR for the pro-rata
portion of such compensation that corresponds to such employee’s time of service
for the Halliburton Group. KBR Employees shall not be eligible to participate in
the Halliburton Management Performance Pay Plan or the Halliburton Annual
Performance Pay Plan after December 31, 2006.

SECTION 5.5 Deduction under Section 83(h) of the Code. The deduction
attributable to equity-based compensation permitted under Section 83(h) of the
Code including, without limitation, the deduction attributable to the grant of
stock, the vesting of restricted stock, the purchase of stock at a discount
under a plan described in Section 5.3, and the exercise of stock options shall
generally be allocated to the employer as of the date the amount is includible
in the employee’s income, and the taxable income associated with the
compensation shall be reported by such employer. Where the issuer or payor of
such compensation is in the Halliburton Group or the KBR Group and the employer
is in the other Group, the employer will make a payment, or series of payments
(including such payments reflected in intercompany accounts), to the issuer or
payor equal to the amount of the corresponding tax deduction(s).

 

-13-



--------------------------------------------------------------------------------

ARTICLE VI

SEVERANCE AND STATUTORY SEPARATION LIABILITIES

SECTION 6.1 Severance and Statutory Separation Liabilities. On and after the IPO
Closing Date, Halliburton shall be solely responsible for any payments of
severance pay benefits or separation benefits required by applicable law,
including without limitation the costs associated with plans under which such
benefits are provided (“Severance Benefits”), with respect to Halliburton
Employees, and KBR shall be solely responsible for any payments of Severance
Benefits with respect to KBR Employees, in each case without regard to whether
such Severance Benefits are attributable to such employee’s service for a prior
employer.

ARTICLE VII

INDEMNIFICATION

SECTION 7.1 Indemnification by Halliburton. Except as otherwise provided in this
Agreement, Halliburton shall, for itself and as agent for each member of the
Halliburton Group, indemnify, defend (or, where applicable, pay the defense
costs for) and hold harmless KBR and its Subsidiaries from and against any and
all Benefit Liabilities that any third party seeks to impose upon KBR or its
Subsidiaries, or which are imposed upon KBR or its Subsidiaries, if and to the
extent such Benefit Liabilities relate to, arise out of or result from any of
the following items (without duplication):

(a) any acts or omissions or alleged acts or omissions by or on behalf of any
member or person employed by a member of the Halliburton Group in the conduct of
the Halliburton Business;

(b) any claim by an officer of any member of the Halliburton Group (who is an
officer as of the IPO Closing Date) against any member or employee of any member
of the KBR Group; and

(c) any breach by Halliburton or any member or individual employed by a member
of the Halliburton Group of this Agreement.

In the event that any member of the Halliburton Group makes a payment to KBR or
its Subsidiaries hereunder, and the Benefit Liability on account of which such
payment was made is subsequently diminished, either directly or through a
third-party recovery, KBR will promptly repay (or will procure a KBR Subsidiary
to promptly repay) such member of the Halliburton Group the amount by which the
payment made by such member of the Halliburton Group exceeds the actual cost of
the associated indemnified Benefit Liability.

 

-14-



--------------------------------------------------------------------------------

SECTION 7.2 Indemnification by KBR. Except as otherwise provided in this
Agreement, KBR shall, for itself and as agent for each member of the KBR Group,
indemnify, defend (or, where applicable, pay the defense costs for) and hold
harmless Halliburton and its Subsidiaries from and against any and all Benefit
Liabilities that any third party seeks to impose upon Halliburton or its
Subsidiaries, or which are imposed upon Halliburton or its Subsidiaries, if and
to the extent such Benefit Liabilities relate to, arise out of or result from
any of the following items (without duplication):

(a) any acts or omissions or alleged acts or omissions by or on behalf of any
member or person employed by a member of the KBR Group in the conduct of the KBR
Business;

(b) any claim by an officer of any member of the KBR Group (who is an officer as
of the IPO Closing Date) against any member or employee of any member of the
Halliburton Group; and

(c) any breach by KBR or any member or individual employed by a member of the
KBR Group of this Agreement.

In the event that any member of the KBR Group makes a payment to Halliburton or
its Subsidiaries hereunder, and the Benefit Liability on account of which such
payment was made is subsequently diminished, either directly or through a
third-party recovery, Halliburton will promptly repay (or will cause a
Halliburton Subsidiary to promptly repay) such member of the KBR Group the
amount by which the payment made by such member of the KBR Group exceeds the
actual cost of the indemnified Benefit Liability.

ARTICLE VIII

CERTAIN TRANSITION MATTERS

SECTION 8.1 Transition Services Agreement. On or about the date hereof,
Halliburton and KBR shall enter into the Transition Services Agreement covering
the provisions of various services to be provided by Halliburton and its
affiliates to KBR. The provisions of this Agreement shall be subject to the
provisions of such Transition Services Agreement and to the extent that any
provision in this Agreement is inconsistent with a provision in the Transition
Services Agreement the provision in the Transition Services Agreement shall
control.

SECTION 8.2 Requests for IRS and DOL Opinions. Halliburton and KBR shall make
such applications to regulatory agencies, including, without limitation, the IRS
and the DOL, as may be necessary or appropriate. Halliburton and KBR shall
cooperate fully with one another on any issue relating to the transactions
contemplated by this Agreement for which Halliburton and/or KBR elects to seek a
determination letter or private letter ruling from the IRS, an advisory opinion
from the DOL or similar opinion or ruling from any other regulatory agency,
domestic or foreign.

SECTION 8.3 Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party (such as a vendor) and such consent
is withheld, Halliburton and KBR shall use their commercially reasonable best
efforts to implement the applicable provisions of this Agreement. If any
provision of this Agreement cannot be implemented due to the failure of such
third party to consent, Halliburton and KBR shall negotiate in good faith to
implement the provision in a mutually satisfactory manner.

SECTION 8.4 Tax Cooperation. In connection with the interpretation and
administration of this Agreement, Halliburton and KBR shall take into account
the agreements and policies established pursuant to the Separation Agreement and
the Tax Sharing Agreement.

 

-15-



--------------------------------------------------------------------------------

SECTION 8.5 Plan Returns. Plan Returns shall be filed or caused to be filed by
Halliburton or KBR, as the case may be, in accordance with the principles
established in the Tax Sharing Agreement. For purposes of this Section 8.5,
“Plan Returns” means any return, report, certificate, form or similar statement
or document required to be filed with a government agency with respect to an
employee benefit plan or program, domestic or foreign.

SECTION 8.6 Plan and Trust Separation. Either Halliburton or KBR may give notice
of termination of their participation in the master trust and other plans or
trusts, including international trusts or schemes or their equivalents,
maintained for the purpose of funding benefits or arrangements maintained by
Halliburton and KBR (“Trusts”) and such Trusts shall be separated with respect
to the Halliburton and KBR Plans. The parties shall work together in good faith
to complete such separation on commercially reasonable terms and conditions and
within a reasonable time period, not to exceed eighteen (18) months from the
date of notice, taking into consideration the best interests of the Plan
participants as determined by the appropriate plan sponsor or fiduciary,
including without limitation the appointment of trustees and establishment of
trust agreements. Halliburton and KBR understand that the Trusts separately
account for the assets of each Halliburton Plan and KBR Plan, and upon
separation of such Trusts, the assets allocated to each Plan shall be
transferred to a trust or funding arrangement established for such Plan in
accordance with the directions of the appropriate plan sponsor or fiduciary. In
the event a Trust does not separately account for the assets of each Halliburton
Plan and KBR Plan, the separation will be implemented in a way that equitably
and fairly reflects the assets or benefits payable under the terms of such Plan.
In addition, to the extent any of the Canadian Plans provide benefits to both
Halliburton Employees and KBR Employees, KBR agrees to cooperate with
Halliburton to facilitate the separation of the Canadian Plans. In the event of
disagreement among the parties with respect to a Trust separation, such
disagreement shall be settled in accordance with the provisions of Article VII
of the Separation Agreement, which includes binding arbitration as its final
step.

ARTICLE IX

EMPLOYMENT-RELATED MATTERS

SECTION 9.1 Terms of KBR Employment. Employees of the KBR Group may be required
to execute a new agreement regarding confidential information and proprietary
developments in a form approved by KBR. In addition, nothing in this Agreement,
the Separation Agreement, the Transition Services Agreement or the Tax Sharing
Agreement should be construed to change the at-will status of any of the
employees of any member of the Halliburton Group or the KBR Group.

SECTION 9.2 Non-Termination of Employment; No Third-Party Beneficiaries. No
provision of this Agreement shall be construed to create any right, or
accelerate entitlement, to any compensation or benefit whatsoever on the part of
any KBR Employee or other future, present or former employee of Halliburton,
KBR, the Halliburton Group or the KBR Group under any Halliburton Plan or KBR
Plan or otherwise. Without limiting the generality of the foregoing: (a) except
as otherwise provided in this Agreement or applicable provisions of the Plans,
neither the IPO, the Separation nor the termination of the Participating Company
status of KBR or any member of the KBR Group shall cause any employee to be
deemed to have incurred a termination of employment; and (b) except as

 

-16-



--------------------------------------------------------------------------------

otherwise provided in this Agreement, no transfer of employment between the
Halliburton Group and the KBR Group before the IPO Closing Date shall be deemed
a termination of employment for any purpose hereunder.

ARTICLE X

GENERAL PROVISIONS

SECTION 10.1 Effect if IPO does not Occur. Subject to Section 10.10, if the IPO
does not occur, then all actions and events that are, under this Agreement, to
be taken or occur effective as of the IPO Closing Date, or otherwise in
connection with the IPO, shall not be taken or occur except to the extent
specifically agreed by the parties.

SECTION 10.2 Limitation of Liability. TO THE EXTENT THAT HALLIBURTON OR ANY
MEMBER OF THE HALLIBURTON GROUP PROVIDES SERVICES UNDER THIS AGREEMENT TO KBR,
AND SUCH SERVICES ARE NOT OTHERWISE ADDRESSED IN THE TRANSITION SERVICES
AGREEMENT, SUCH SERVICES SHALL BE PERFORMED WITH THE SAME GENERAL DEGREE OF CARE
AS WHEN PERFORMED WITHIN THE HALLIBURTON ORGANIZATION. KBR HEREBY EXPRESSLY
WAIVES ANY RIGHT KBR MAY OTHERWISE HAVE FOR ANY LOSSES, TO ENFORCE SPECIFIC
PERFORMANCE OR TO PURSUE ANY OTHER REMEDY AVAILABLE IN CONTRACT, AT LAW, OR IN
EQUITY IN THE EVENT OF ANY NON-PERFORMANCE, INADEQUATE PERFORMANCE, FAULTY
PERFORMANCE OR OTHER FAILURE OR BREACH BY HALLIBURTON OR ANY MEMBER OF THE
HALLIBURTON GROUP UNDER OR RELATING TO THIS AGREEMENT, NOTWITHSTANDING THE
NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE OR PASSIVE) OF
HALLIBURTON OR ANY MEMBER OF THE HALLIBURTON GROUP OR ANY OTHER PERSON OR ENTITY
INVOLVED IN THE PROVISION OF SERVICES AND WHETHER DAMAGES ARE ASSERTED IN
CONTRACT OR TORT, UNDER FEDERAL, STATE OR FOREIGN LAWS OR OTHER STATUTE OR
OTHERWISE; PROVIDED, HOWEVER, THAT THE FOREGOING WAIVER SHALL NOT EXTEND TO
COVER, AND HALLIBURTON SHALL BE RESPONSIBLE FOR, SUCH LOSSES CAUSED BY GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF HALLIBURTON, ANY MEMBER OF THE HALLIBURTON
GROUP OR ANY THIRD PARTY SERVICE PROVIDER HEREUNDER.

SECTION 10.3 Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the parties or any third party as creating a fiduciary
relationship, a relationship of principal and agent, partnership or joint
venture between the parties, the understanding and agreement being that no
provision contained herein, and no act of the parties, shall be deemed to create
any relationship between the parties other than the relationship set forth
herein. This Agreement shall be binding upon and inure solely to the benefit of
and be enforceable by each party and its respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to or shall
confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

SECTION 10.4 Incorporation of Separation Agreement Provisions. If a dispute,
claim or controversy results from or arises out of or in connection with this
Agreement,

 

-17-



--------------------------------------------------------------------------------

the parties agree to use the procedures set forth in Article VII of the
Separation Agreement in lieu of other available remedies, to resolve same. The
provisions of Sections 9.1 (Limitation of Liability) and 9.5 (Notices) of the
Separation Agreement are hereby incorporated herein by reference, and unless
otherwise expressly specified herein, such provisions shall apply as if fully
set forth herein (references in this Section 10.4 to an “Article” or a “Section”
shall mean Articles or Sections of the Separation Agreement, and, except as
expressly set forth herein, references in the material incorporated herein by
reference shall be references to the Separation Agreement).

SECTION 10.5 Governing Law. To the extent not preempted by applicable federal
law, this Agreement shall be governed by, construed and interpreted in
accordance with the laws of the State of Delaware, irrespective of the choice of
law principles of the State of Delaware, as to all matters, including matters of
validity, construction, effect, performance and remedies.

SECTION 10.6 Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible and in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the fullest possible extent.

SECTION 10.7 Amendment. Halliburton and KBR may mutually agree to amend the
provisions of this Agreement at any time or times, either prospectively or
retroactively, to such extent and in such manner as the Boards mutually deem
advisable. Each Board may delegate its amendment power, in whole or in part, to
one or more Persons or committees as it deems advisable.

SECTION 10.8 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder may be assigned by a party without the prior written
consent of the other party, except that the any party may at any time assign any
or all of its rights or obligations hereunder to one of its wholly owned
subsidiaries (but no such assignment shall relieve such party of any of its
obligations under this Agreement).

SECTION 10.9 No Strict Construction; Cooperation of the Parties. The language
this Agreement uses shall be deemed to be the language the parties hereto have
chosen to reflect their mutual intent, and no rule of strict construction or
presumption based upon the party that has drafted this Agreement shall be
applied against any party hereto. The parties acknowledge that the names used
for Plans under this Agreement may not be the sole name designated for such
Plans, but the parties acknowledge and agree to recognize the Plans under the
names used herein. To the extent that issues arise related to the subject matter
hereof that are not specifically addressed by this Agreement, the parties will
cooperate to address such issues in the same manner and using the same
principles provided in this Agreement.

 

-18-



--------------------------------------------------------------------------------

SECTION 10.10 Termination. This Agreement may be terminated at any time prior to
the IPO Closing Date by Halliburton in its sole discretion (without the approval
of KBR). This Agreement may be terminated at any time after the IPO Closing Date
by mutual consent of Halliburton and KBR. In the event of termination pursuant
to this Section, no party shall have any liability of any kind under this
Agreement to the other party.

SECTION 10.11 Conflict. In the event of any conflict between the provisions of
this Agreement and the Separation Agreement or any Plan, the provisions of this
Agreement shall control. In the event of any conflict between the provisions of
this Agreement and the Transition Services Agreement, the provisions of the
Transition Services Agreement shall control.

SECTION 10.12 Counterparts. This Agreement may be executed in two or more
counterparts each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same Agreement.

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Employee Matters
Agreement to be executed on its behalf by its officers thereunto duly authorized
on the day and year first above written.

 

HALLIBURTON COMPANY By:   /s/ C. Christopher Gaut Name:   C. Christopher Gaut
Title:   Executive Vice President and Chief Financial Officer KBR, INC. By:  
/s/ William P. Utt Name:   William P. Utt Title:   President & CEO

 

-20-